

116 SRES 618 ATS: Designating June 2020 as “National Post-Traumatic Stress Awareness Month” and June 27, 2020, as “National Post-Traumatic Stress Awareness Day”.
U.S. Senate
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 618IN THE SENATE OF THE UNITED STATESJune 15, 2020Mr. Sullivan (for himself, Ms. Baldwin, Mr. Tillis, Mr. Van Hollen, Mr. Cramer, Ms. Hassan, Mr. Rounds, Mr. Tester, Mrs. Blackburn, Mrs. Feinstein, Mr. Boozman, Mr. Durbin, Mrs. Loeffler, Mrs. Capito, Mrs. Shaheen, Mr. Hoeven, Ms. Smith, Mr. Rubio, Mr. Reed, Mr. Crapo, Mr. Wicker, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Roberts, Mr. Portman, Mr. Cruz, Mr. Braun, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 25, 2020Committee discharged; considered and agreed toRESOLUTIONDesignating June 2020 as National Post-Traumatic Stress Awareness Month and June 27, 2020, as National Post-Traumatic Stress Awareness Day.Whereas the brave men and women of the Armed Forces, who proudly serve the United States—(1)risk their lives to protect the freedom, health, and welfare of the people of the United States; and(2)deserve the investment of every possible resource to ensure their lasting physical, mental, and emotional well-being;Whereas, since the events of September 11, 2001, nearly 2,800,000 members of the Armed Forces have deployed overseas and served in places such as Afghanistan and Iraq;Whereas the current generation of men and women in the Armed Forces has sustained a high rate of operational deployments, with many members of the Armed Forces serving overseas multiple times, placing those members at high risk of enduring traumatic combat stress;Whereas, when left untreated, exposure to traumatic combat stress can lead to severe and chronic post-traumatic stress responses, which are commonly referred to as post-traumatic stress disorder (referred to in this preamble as PTSD) or post-traumatic stress injury;Whereas many men and women of the Armed Forces and veterans who served before September 11, 2001, live with mental health needs from post-traumatic stress and remain at risk for responses to that stress;Whereas many post-traumatic stress responses remain unreported, undiagnosed, and untreated due to a lack of awareness about post-traumatic stress and the persistent stigma associated with mental health conditions;Whereas post-traumatic stress significantly increases the risk of post-traumatic stress responses, including anxiety, depression, homelessness, substance abuse, and suicide, especially if left untreated;Whereas the Secretary of Veterans Affairs reports that—(1)between 11 and 20 percent of veterans who served in Operation Iraqi Freedom or Operation Enduring Freedom have post-traumatic stress in a given year;(2)approximately 12 percent of veterans who served in the Persian Gulf War have post-traumatic stress in a given year; and(3)approximately 30 percent of veterans who served in the Vietnam era have had post-traumatic stress in their lifetimes;Whereas public perceptions of post-traumatic stress as a mental health disorder create unique challenges for veterans seeking employment;Whereas the Department of Defense, the Department of Veterans Affairs, veterans service organizations, and the private and public medical community have made significant advances in the identification, prevention, diagnosis, and treatment of post-traumatic stress and the symptoms of post-traumatic stress, but many challenges remain;Whereas increased understanding of post-traumatic stress can help eliminate stigma attached to the mental health issues of post-traumatic stress;Whereas additional efforts are needed to find further ways to eliminate the stigma associated with post-traumatic stress, including—(1)an examination of how post-traumatic stress is discussed in the United States; and(2)a recognition that post-traumatic stress is a common injury that is treatable;Whereas timely and appropriate treatment of post-traumatic stress responses can diminish complications and avert suicides;Whereas post-traumatic stress—(1)can result from any number of stressors other than combat, including rape, sexual assault, battery, torture, confinement, child abuse, car accidents, train wrecks, plane crashes, bombings, natural disasters, or global pandemics; and(2)affects approximately 8,000,000 adults in the United States annually;Whereas traumatic events such as the COVID–19 pandemic could—(1)increase the number of individuals impacted by post-traumatic stress; or(2)exacerbate the responses of post-traumatic stress;Whereas the diagnosis of PTSD was first defined by the American Psychiatric Association in 1980 to commonly and more accurately understand and treat survivors of physical and psychological trauma, including veterans who had endured severe traumatic combat stress;Whereas the word disorder can perpetuate the stigma associated with combat stress, so the more general term post-traumatic stress is often preferred; andWhereas the designation of a National Post-Traumatic Stress Awareness Month and a National Post-Traumatic Stress Awareness Day raises public awareness about issues relating to post-traumatic stress, reduces the stigma associated with post-traumatic stress, and helps ensure that individuals suffering from the invisible wounds of war receive proper treatment: Now, therefore, be itThat the Senate—(1)designates—(A)June 2020 as National Post-Traumatic Stress Awareness Month; and(B)June 27, 2020, as National Post-Traumatic Stress Awareness Day;(2)supports the efforts of the Secretary of Veterans Affairs, the Secretary of Defense, and the entire medical community to educate members of the Armed Forces, veterans, the families of members of the Armed Forces and veterans, and the public about the causes, symptoms, and treatment of post-traumatic stress;(3)supports efforts by the Secretary of Veterans Affairs and the Secretary of Defense to foster—(A)cultural change around the issue of post-traumatic stress; and(B)understanding that personal interactions can save lives and advance treatment;(4)welcomes the efforts of the National Center for Post-Traumatic Stress Disorder of the Department of Veterans Affairs and local Vet Centers (as defined in section 1712A(h) of title 38, United States Code) to provide assistance to veterans who are suffering from the effects of post-traumatic stress;(5)encourages the leadership of the Armed Forces to support appropriate treatment of men and women of the Armed Forces who suffer from post-traumatic stress;(6)recognizes the impact of post-traumatic stress on the spouses and families of members of the Armed Forces and veterans; and(7)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to—(A)the Secretary of Veterans Affairs; and(B)the Secretary of Defense.